Fourth Court of Appeals
                                San Antonio, Texas
                                       April 6, 2018

                                   No. 04-16-00186-CV

 COTTER & SONS, INC.; James F. Cotter; Alamo Towers-Cotter, LLC; Cotter 11211 Katy
 Freeway Building, LP; Cotter 7447 Harwin Building, LP; Cotter Equities LLC; Cotter Harwin
     Equities LLC; Cotter Katy Equities LLC; Cotter Katy Freeway Building, LP; Et Al.,
                                         Appellants

                                             v.

            BJ CORPORATION D/B/A NATIONAL BUILDING SERVICE,
                                Appellees

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-09427
                        Honorable Gloria Saldana, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice


       The panel has considered Appellee’s November 9, 2017 motion for rehearing. The
motion is DENIED. See TEX. R. APP. P. 49.5.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court